Title: From John Adams to François AdriaanVan der Kemp,, 24 June 1781
From: Adams, John
To: Van der Kemp, François Adriaan



Sir
Amsterdam June 24. 1781

I have received your agreable favour of the fifth of this Month, Commodore Gillon was absent, when your Letter came to hand, and for many days after. As soon as he returned, I took the first Opportunity to Speak with him, on the subject of your Friend the Clergyman. The Commodore has no Chaplain and his Crew is composed of People of various Religions, the greatest Part however are Frenchmen and Catholicks. However if your Friend would See Mr. Gillon, perhaps he might settle the Business with him.
There are in America, so many Clergymen, that I cannot give your Friend any Encouragement of Success: but if he persists in his Resolution to go I will give him a Letter of Introduction, to some Friends.
I am, much pleased at your Intention of publishing, the Pieces you mention, and I dare Say, the free Air of Appelton and the agreable Company of the Baron will give your Preface, a Force proportional to the great Cause of Liberty and Humanity, that it is intended to recommend.
Be so good as to assure the Baron of my best Respects.
Will the Republick take a more decided Part, After the Expiration of the Six months and the News from Petersbourg, or not? What Say the People of the Country? It is among the Yeomanry of every Country that We are to expect to find, the Supporters of Liberty. I am, sir with great Esteem and Respect, your obedient and humble sert.

John Adams

